— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered November 6, 1985, convicting him of burglary in the third degree, criminal possession of stolen property in the third degree, and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The contentions raised by the defendant have already been rejected by this court on the appeal of his codefendant (see, People v Reyes, 134 AD2d 536). Nothing set forth in the defendant’s brief warrants a different result. Kunzeman, J. P., Eiber, Spatt and Sullivan, JJ., concur.